

116 HR 3389 IH: Guaranteed 3 Percent COLA for Seniors Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3389IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Engel introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the establishment of a Consumer Price Index for Elderly Consumers to compute
			 cost-of-living increases for Social Security benefits under title II of
			 the Social Security Act and to provide, in the case of elderly
			 beneficiaries under such title, for an annual cost-of-living increase
			 which is not less than 3 percent.
	
 1.Short titleThis Act may be cited as the Guaranteed 3 Percent COLA for Seniors Act of 2019. 2.Consumer Price Index for Elderly Consumers (a)In generalThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish an index for each calendar month to be known as the Consumer Price Index for Elderly Consumers that indicates changes over time in expenditures for consumption which are typical for individuals in the United States who are 62 years of age or older.
 (b)Effective dateSubsection (a) shall apply with respect to calendar months ending on or after July 31 of the calendar year following the calendar year in which this Act is enacted.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the provisions of this section.
			3.Computation of cost-of-living increases
 (a)In generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended— (1)in paragraph (1)(G), by inserting before the period the following: , and, solely with respect to any monthly insurance benefit payable under this title to an individual who has attained age 62, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228) occurring after such individual attains such age, the applicable Consumer Price Index shall be the Consumer Price Index for Elderly Consumers and such primary insurance amount shall be adjusted under this subsection using such Index;
 (2)in paragraph (2)(A)(ii), by adding at the end the following: In the case of individuals referred to in subdivision (I) or (II) who have attained age 62, irrespective of whether the Commissioner makes a determination described in the first sentence of this clause with respect to the base quarter in any year, effective for adjustments under this subsection to the primary insurance amount on which such individual’s monthly insurance benefit is based occurring after such individual attains such age (or to any such benefit under section 227 or 228), the Commissioner shall, effective with the month of December of such year, increase benefit amounts and primary insurance amounts of such individuals under this clause as if such base quarter were a cost of living computation quarter and the applicable increase percentage with respect to such base quarter were equal to the greater of 3 percent or the applicable increase percentage (if any) with respect to such base quarter.; and
 (3)in paragraph (4), by striking and by section 9001 and inserting , by section 9001, and by inserting after 1986, the following: and by section 3 of the Guaranteed 3 Percent COLA for Seniors Act of 2019,. (b)Conforming amendments in applicable former lawSection 215(i) of such Act, as in effect in December 1978 and applied in certain cases under the provisions of such Act in effect after December 1978, is amended—
 (1)in paragraph (1)(C), by inserting before the period the following: , and, solely with respect to any monthly insurance benefit payable under this title to an individual who has attained age 62, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228) occurring after such individual attains such age, the applicable Consumer Price Index shall be the Consumer Price Index for Elderly Consumers and such primary insurance amount shall be adjusted under this subsection using such Index; and
 (2)by adding at the end of paragraph (2)(A)(ii) the following: In the case of individuals referred to in the first sentence of this clause who have attained age 62, irrespective of whether the Commissioner makes a determination described in the first sentence of this clause with respect to the base quarter in any year, effective for adjustments under this subsection to the primary insurance amount on which such individual’s monthly insurance benefit is based occurring after such individual attains such age (or to any such benefit under section 227 or 228), the Commissioner shall, effective with the month of December of such year, increase benefit amounts and primary insurance amounts of such individuals under this clause as if such base quarter were a cost of living computation quarter and the percentage referred to in the first sentence of this clause with respect to such base quarter were equal to the greater of 3 percent or the percentage (if any) otherwise referred to in the first sentence of this clause with respect to such base quarter..
 (c)Protection of benefits subject to the family maximumSection 203(a) of the Social Security Act (42 U.S.C. 403(a)) is amended by adding at the end the following new paragraph:
				
 (11)In determining whether total monthly benefits based on any primary insurance amount exceed the amount permitted under this subsection, the Commissioner shall disregard the portion of any benefit otherwise payable to any beneficiary under this title which is attributable to so much of any increases in benefits which would not have occurred but for the application of the last sentence of section 215(i)(2)(A)(ii) (or the last sentence of section 215(i)(2)(A)(ii) as in effect in December 1978 (as amended) and applied in certain cases under the provisions of such Act in effect after December 1978)..
 (d)Rule of constructionThis section and the amendments made thereby shall not be construed as a general benefit increase for purposes of section 215(i) of the Social Security Act (and section 215(i) of such Act as in effect in December 1978 and applied in certain cases under the provisions of such Act in effect after December 1978).
 (e)Effective dateThe amendments made by this section shall apply to determinations made with respect to base quarters ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted.
			